Citation Nr: 1438935	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 1969.  He is a recipient of the Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board and was remanded in August 2012. 

In his April 2010 claim, the Veteran indicated that acoustic trauma from combat situations was so loud that at times he would experience ringing in his ears following extensive firefights and battery fire from Howitzer guns.  The Board finds this statement raised a claim of entitlement to service connection for tinnitus in the April 2010 claim.  The Board also notes for Veterans alleging incurrence of a disability in combat, as here, not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter is referred to the AOJ for adjudication of the claim of entitlement to service connection for tinnitus raised in the April 2010 claim.


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served in combat in Vietnam.  His military occupational specialty (MOS) was heavy weapons artillery and in Vietnam he was assigned to a mechanized infantry unit.  He contends he was exposed to acoustic trauma from numerous firearms and weapons ranging from mortars to machine guns, grenade launchers, rifles, tanks and other explosives.  The Board finds the Veteran's report of in-service noise exposure to be credible and acoustic trauma in service is conceded.

The Veteran's statements indicate that he has had symptoms of hearing loss since experiencing acoustic trauma during military service.  See April 2010 claim and October 2010 Notice of Disagreement.  The Board finds the Veteran is competent to attest as to when his symptoms of hearing loss commenced and as to their recurrence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the Board finds the August 2010 and October 2012 VA examination reports reflect that the Veteran currently has bilateral hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  The remaining question is whether the hearing loss is related to the Veteran's military service.  To this end, there are two medical opinions of record.  

The August 2010 VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not a result of noise exposure during military service.  The examiner noted that the opinion was based on a review of the Veteran's service records, a personal interview with the Veteran and audiometric testing; however, the examiner did not provide a rationale for the opinion.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds this opinion has no probative value.  

The October 2012 VA examiner also opined that the Veteran's current bilateral hearing loss was less likely than not related to military service.  In support of this opinion, the examiner cited to the Veteran's service treatment records which did not note hearing loss in service.  However, there is no requirement that the Veteran demonstrate hearing loss in service in order to prevail in a service connection claim for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds this medical opinion has no probative value.  

The Veteran is competent to report that he experienced hearing loss after being exposed to acoustic trauma during his military service.  Additionally, when resolving doubt in the Veteran's favor, the Board finds that his statements of experiencing hearing loss since service are credible.  Consequently, the only probative and persuasive evidence is the Veteran's lay statements regarding the commencement of his hearing loss in service after acoustic trauma.  The Board finds that the evidence is at least in equipoise.  Thus, any benefit of the doubt is granted in the Veteran's favor.  Service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


